Citation Nr: 0806627	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 21, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for PTSD with an 
evaluation of 70 percent, effective September 21, 2004.  The 
veteran perfected a timely appeal of the determination of 
effective date to the Board.


FINDINGS OF FACT

1. There was no formal or informal claim for service 
connection for PTSD prior to September 21, 2004.

2. There was no medical evidence or other evidence 
establishing PTSD or any other mental disability on April 11, 
1980.


CONCLUSION OF LAW

The criteria for an effective date prior to September 21, 
2004 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.304(f), 4.125(a) (1980; 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim, which applies to all five 
elements of a service connection claim, including the 
disability rating and effective date of the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, a 
November 2005 letter to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an earlier effective 
date, and the division of responsibility between the veteran 
and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in December 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that, to the extent that the veteran was 
not provided adequate notice of the criteria for establishing 
an earlier effective date on the basis of a liberalizing law 
or regulation, that the veteran demonstrated knowledge of 
such criteria in augments and case law citations included in 
both his October 2005 Notice of Disagreement and his February 
2006 Substantive Appeal.  As the veteran had actual knowledge 
of such criteria, the Board finds that, to the extent that 
VCAA notice on these criteria were not provided to the 
veteran, such lack of notice was harmless error.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private and VA medical 
records, and written statements and arguments from the 
veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Earlier Effective Date of Service Connection

The veteran argues that he is entitled to an effective date 
prior to September 21, 2004 for the grant of service 
connection for PTSD.

Generally, the effective date of an award of service 
connection for a disability may not be earlier than the date 
of receipt of claim unless the claim is received within one 
year of separation from service.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

However, if the payment of additional compensation is due to 
a change in the law or an administrative issue, the effective 
date of the increase is fixed in accordance with the facts, 
but is not earlier than the date of the change in the law.  
In no event is the increase retroactive for more than one 
year from the date of application for the increase, or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If a claim is 
reviewed at the claimant's request more than a year after the 
effective date of the law, benefits may be authorized for one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3).  However, in order for a claimant to be 
eligible for such a retroactive payment, the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).

The addition of PTSD as a diagnostic entity in the schedule 
for rating mental disorders was a "liberalizing VA issue" 
for purposes of 38 C.F.R. § 3.114(a).  However, an effective 
date prior to the date of claim cannot be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97.

Service connection basically means that facts, shown by 
evidence, establish at a particular injury or disease 
resulting in disability was incurred coincident with service.  
38 C.F.R. § 3.303 (1980; 2007).

After a review of the record, the Board does not find that an 
effective date prior to September 21, 2004 is warranted.

First, there was no formal or informal claim for service 
connection for PTSD prior to September 21, 2004, which was 
more than one year after the veteran's separation from 
service, and the veteran does not argue that there was.

Second, the record reflects that the veteran was first 
diagnosed with PTSD on August 2004 private medical 
examination, which is earliest medical evidence indicating 
any mental disorder.  VA regulations state that service 
connection requires facts, shown by evidence, establishing 
disability.  Thus, disability, established by facts, shown by 
evidence, is a criterion for service connection eligibility.  
As there was no medical evidence or other evidence 
establishing PTSD or any other mental disability on April 11, 
1980, the veteran did not meet all eligibility criteria for 
entitlement to service connection for PTSD on April 11, 1980.  
Therefore, the veteran is not entitled to an earlier 
effective date pursuant to 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114.

The Board notes that the veteran cites McCay v. Brown, 9 Vet 
App 183 (1996), in support of his claim.  Specifically, the 
veteran cites the following passage: "It is error for VA to 
conclude that continued eligibility under section 3.114(a) 
must be shown from the effective date of a liberalizing law 
or regulation, even when that effective date is retroactive, 
because it would result in unequal treatment of claimants and 
is not a permissible construction of section 5110(g)."  
However, the Board does not find McCay to be applicable in 
the instant case.  In McCay, the appellant had shown that his 
eligibility for benefits created by a liberalizing law 
existed at the time that the liberalizing law was enacted, 
but not at the time of the retroactive effective date of the 
liberalizing law.  See McCay, 9 Vet. App. at 188.  The Court 
found that, as the appellant filed his claim before the law 
changed, denial of benefits created by the change in law on 
the basis that the veteran had not shown eligibility for 
benefits at the time of a retroactive effective date would 
not give effect to Congress' intent in 38 U.S.C.A. § 5110(g) 
to provide a grace period for filing claims.  Id.  In the 
instant case, there is no such issue of a retroactive 
effective date of a liberalizing law or VA issue, and the 
veteran does not contend that he either filed a service 
connection claim for PTSD or presented medical evidence of a 
PTSD diagnosis prior to either the date that the liberalizing 
VA issue that added PTSD as a diagnostic entity in the 
schedule for rating mental disorders was enacted or the 
effective date the VA issue.  Thus, McCay does not support 
the veteran's claim in the instant case.

The veteran also cites the nonprecedential, unpublished 
memorandum decision of Thomas v. Principi, No. 99-1988 (Vet. 
App. April 6, 2001).  In Thomas, the Court found the Board's 
conclusion clearly erroneous, where, despite a VA examination 
report noting that the veteran had PTSD symptoms from the 
time of his service in Vietnam, the Board denied the veteran 
an earlier effective date for service connection of PTSD 
under 38 C.F.R. § 3.114(a) because the record contained no 
evidence that, at the time of the liberalizing VA issue, the 
veteran had a diagnosis of PTSD, a main criterion for the 
award of service connection.  Thomas, No. 99-1988, slip op. 
at 3.

The Board notes this opinion, but notes that it is a 
nonprecedential memorandum decision.  The Board also once 
again notes that VA regulations state that service connection 
requires facts, shown by evidence, establishing disability.  
Thus, evidence establishing PTSD or a mental disability is a 
criterion for service connection eligibility for PTSD, and, 
without evidence establishing PTSD or a mental disability, a 
claimant has not met all eligibility criteria for the 
liberalized benefit created by the VA amendment adding the 
diagnostic code for PTSD.  No evidence establishing PTSD or 
any other mental disability existed on April 11, 1980.  Thus, 
the veteran did not meet all eligibility criteria for the 
liberalized benefit on April 11, 1980.

Accordingly, an earlier effective date than September 21, 
2004 for the grant of service connection for PTSD is not 
warranted.


ORDER

Entitlement to an effective date prior to September 21, 2004 
for the grant of service connection for PTSD is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


